                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                                                                          March 26, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                     David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

REAGAN JAMES CALDWELL,                  §
                                        §
        Plaintiff,                      §
VS.                                     §   CIVIL NO. 2:16-CV-456
                                        §
COREY FURR, et al,                      §
                                        §
        Defendants.                     §

                                    ORDER

      The Court is in receipt of Defendants’ Motion for Summary Judgment, Dkt.
No. 42, filed on behalf of Defendants Derek Garza (“Garza”), Fernando Martinez
(“Martinez”), Jessica De Los Santos (“De Los Santos”), and Cheryl Perales
(“Perales”); Reagan James Caldwell’s (“Caldwell”) Summary Judgment Objections,
Dkt. No. 43; Caldwell’s Submit Exhibit(s) for Objections to Summary Judgment,
Dkt. No. 50; and the November 18, 2018 Memorandum and Recommendation of the
Magistrate Judge to whom this case was referred, Dkt. No. 51.
      After independently reviewing the record and considering the applicable law,
the Court ADOPTS the M&R, Dkt. No. 51; GRANTS Defendants’ Motion for
Summary Judgment, Dkt. No. 42, in part, and DISMISSES WITH PREJUDICE
Caldwell’s deliberate indifference claims against Perales and De Los Santos based
on qualified immunity grounds; and DENIES Defendants’ Motion for Summary
Judgment, Dkt. No. 42, with respect to Caldwell’s excessive force claims against
Martinez and Garza.
      SIGNED this 25th day of March 2019.



                                         ___________________________________
                                         Hilda Tagle
                                         Senior United States District Judge



1/1
